Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00580-CR

                                       Cheryl STEVENSON,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR6195
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: October 23, 2019

DISMISSED

           Appellant Cheryl Stevenson entered into a plea bargain with the State, and pled nolo

contendere to the offense of retaliation. The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Stevenson timely filed a notice of appeal. The

clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea

bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).
                                                                                      04-19-00580-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial court

denied permission to appeal. See TEX. R. APP. P. 25.2(a)(2). Having reviewed the clerk’s record,

we conclude the trial court’s certification accurately states that this is a plea bargain case and

Stevenson does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005) (holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” See TEX. R. APP. P. 25.2(d).

       On September 24, 2019, we gave Stevenson notice that the appeal would be dismissed

unless she filed a written response establishing she has a right of appeal or caused an amended trial

court certification stating she has the right to appeal to be made part of the appellate record by

October 15, 2019. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–

San Antonio 2003, order) (en banc), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347

(July 2, 2003, pet. ref’d) (not designated for publication). Neither a response nor an amended

certification showing Stevenson has the right to appeal has been filed. We therefore dismiss this

appeal. TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM


DO NOT PUBLISH




                                                -2-